     Dated: 9/16/2019




Case 3:18-bk-07640   Doc 76   Filed 09/16/19 Entered 09/16/19 14:42:42   Desc Main
                              Document     Page 1 of 2
                                                         This Order has been electronically
                                                         signed. The Judge's signature and
                                                         Court's seal appear at the top of the
                                                         first page.
                                                         United States Bankruptcy Court.

Case 3:18-bk-07640   Doc 76   Filed 09/16/19 Entered 09/16/19 14:42:42          Desc Main
                              Document     Page 2 of 2
